Exhibit 10.1


SHARE EXCHANGE AND REORGANIZATION AGREEMENT, dated as of August 19, 2018 (the 
"AGREEMENT"), between Jericho Associates, Inc., a Nevada corporation   (the
"Company");   and  VegasWinners, LLC,  a Nevada limited liability company
(“VWI”) (which will be reorganized as VegasWinners, Inc. if required by this
transaction),  and Wayne Allyn Root, the sole shareholder of VWI (“WAR”).


INTRODUCTION


WHEREAS the Company desires to acquire all of the issued and outstanding
shares,, of VWI  capital stock (the "VWI Stock) solely in exchange for an
aggregate of 5 shares of authorized,  but heretofore   unissued, shares of
common  stock,  par value $0.001 per share,  of the Company (the "Company
Shares”); and


WHEREAS, WAR desires  to  exchange  all of his VWI Stock solely for the Company
Shares, and .


WHEREAS, prior to the date  hereof,  the  respective  boards  of  directors  of 
each  of  the Company  and  VWI  have,  and WAR has, approved and adopted this
Agreement.  It is the intent of the parties hereto that the transactions
contemplated hereby be structured  so as to qualify as a tax-free  exchange 
under  Subchapter C of the Internal  Revenue Code of 1986, as amended (the
"CODE"), and the provisions of this Agreement will be interpreted in a manner
consistent with this intent.


NOW, THEREFORE,  in consideration of the premises and mutual representations, 
warranties and covenants herein contained,  the parties hereby agree as follows:


ARTICLE I


ACQUISITION AND EXCHANGE OF SHARES


Section 1.01 The Agreement.  The parties hereto hereby agree that the Company
shall acquire all of the issued and outstanding shares of VWI  solely in
exchange for an aggregate of  5 shares of authorized, but heretofore unissued,
shares of the Company. The parties hereto agree that at the closing of the
transactions contemplated  by  this  Agreement  (the "Closing"):


(a) VWI  will  become a  wholly-owned  subsidiary  of the Company subject to the
conditions  and provisions of Section 1.03 hereof;


Section 1.02 Exchange of Shares.


(a) At the Closing,  The Company will cause to be issued and be delivered to
WAR,   a stock  certificate representing an aggregate of 5 shares of the
Company’s common stock (or 300,000 shares of Concrete Leveling Systems, Inc.
(”CLEV”), if the contemplated share exchange between the Company and CLEV has
been completed by the Closing Date), in exchange for all of the issued and
outstanding shares of VWI  Stock, which VWI shares will be delivered to the
Company at the Closing.


(b) All shares of the Company’s common stock to be issued  hereunder  shall be
deemed "Restricted Securities" as defined in paragraph (a) of Rule 144 under the
Securities Act of 1933, as amended (the  "Securities Act"), and WAR hereby 
represents that he is acquiring said shares for investment  purposes only and
without the intent to make a further  distribution of such shares.  All shares
of the Company’s common stock to be issued under the terms of this Agreement
shall be issued pursuant to an exemption from the  registration requirements of
the Securities Act, under Section 4(2) of the Securities Act and the rules and
regulations promulgated thereunder.  Certificates representing the shares of the
Company’s common stock to be issued hereunder  shall bear a  restrictive legend
in substantially the following form:
 
1

--------------------------------------------------------------------------------


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED FOR SALE, SOLD, OR
OTHERWISE DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF
SUCH ACT OR PURSUANT TO AN  EXEMPTION FROM SUCH REGISTRATION PROVISIONS, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATIS- FACTION OF THE COMPANY.


Section 1.03 Conditions to Closing.


(a) The Company shall have received a minimum of one million one hundred
thousand dollars ($1,100,000) of proceeds (the “Proceeds”) from a receipt of
funds from the sale of the Company’s securities, which Proceeds shall be made
available to VWI for the purposes set forth in Exhibit 1.03(a) to this
Agreement.


(b) VWI shall have commenced and continued its business operations
(“Operations”) for a period of not less than 90 days from the date upon which
VWI is in receipt of the Loan defined in Section 1.04 below. “Operations” means,
the daily business operation of the business of VWI, as described in the
Business Plan dated _____, 2018 (a copy of which is attached to this Agreement
as Exhibit 103(b) to this Agreement).


Section 1.04 Interim Loan


(a) The Company shall loan to VWI, the sum of $300,000 (the “Loan”) from the
first $300,000 of the $1,100,000 set forth in Section 1.03 above.


(b) VWI shall use the proceeds of the Loan for “Start-up Expenses”, in its sole
discretion, in connection with the following Start-up Expenses. The amounts and
categories of the Start-up Expenses may change, in the sole discretion of VWI,
provided the Start-up Expenses are used for the purposes of VWI’s business. VWI
will provide Jericho with an updated list of categories and the amounts of the
Start-up Expenses expended in connection with each category at Jericho’s
request:


a. Purchase of Client Data Base and Advertising
 
 
100,000
 
b. Build the Website
   
25,000
 
c. Purchase of communications equipment
   
15,000
 
d. Legal, accounting and licensing
   
20,000
 
e. Consulting fees and Salary
   
60,000
 
f. Credit card processing deposit and misc. expenses
   
60,000
 



The Loan shall be evidenced by a Secured Promissory Note (the “Note”) and
Security Agreement, and shall be secured by all of the assets of VWI.  The Note
shall be non-interest bearing and non-recourse to WAR and shall have a Maturity
Date of 36 months from the date of this Agreement.


Section 1.05 Closing.  The Closing will take place at a date and time (the
"Closing Date") and place to be mutually agreed upon by the parties hereto, and
will be subject to the  provisions of this  Agreement.  At the Closing:


(a) WAR will deliver to the Company stock certificates or other evidences
representing all of the issued and outstanding shares of VWI Capital Stock, duly
endorsed, so as to make the Company the holder thereof, free and clear of all
liens, claims and other encumbrances;


(b) The Company will deliver to WAR, a stock certificate representing an
aggregate of 5 shares of the Company’s common stock, which certificates will
bear a standard restrictive legend in the form customarily used with restricted
securities and as set forth in Section 1.02(c) above;
 


2

--------------------------------------------------------------------------------


(c) The Company will deliver an Officer’s Certificate, dated the Closing Date,
certifying that all representations, warranties, covenants, and conditions set
forth herein by the Company are true and correct as of, or have been fully
performed and complied with by, the Closing Date; and


(d) VWI will deliver an Officer's Certificate, dated the Closing Date,
certifying that all representations, warranties, covenants and conditions set
forth herein by VWI are true and correct as of, or have been fully performed and
complied with by, the Closing Date;


(e) The Company and WAR shall execute an Employment Agreement, in the form of
which is attached to this Agreement as Exhibit 1.05(e).,


Section 1.06 Right of First Refusal. In the event the Company or its successor
elects to sell VWI, and the Company or its successor receives a good faith offer
from an unrelated third party, WAR shall have the Right of First Refusal
(“ROFR”) for a period of (30) days from the date WAR receives a copy of the
offer from the Company or its successor, to match the substantive terms of the
offer. If the substantive terms of the offer change, the 30 day period for the
ROFR shall re-commence upon WAR’s receipt of the revised offer.


ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF VWI and WAR


The VWI and WAR hereby represent and warrant to the Company as follows:


Section 2.01 Organization, Standing, Subsidiaries, Etc.


(a) VWI is a corporation duly organized and existing in good standing under the
laws of the State of Nevada and has all requisite power and authority (corporate
and other) to carry on its business, to own or lease its properties and assets,
to enter into this Agreement and to carry out the terms hereof and thereof.
Copies of the Articles of Incorporation and By-Laws of VWI that have been
delivered to the Company prior to the execution of this Agreement are true and
complete and have not since been amended or repealed.


(b) VWI has no subsidiaries or direct or indirect interest (by way of stock
ownership or otherwise) in any firm, corporation, limited liability company,
partnership, association or business.


Section 2.02 Qualification. VWI is duly qualified to conduct business as a
foreign corporation and is in good standing in each jurisdiction wherein the
nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations or results of operations of
the VWI taken as a whole (the “ Condition of the VWI”).


Section 2.03 Capitalization of VWi. The authorized capital stock of VWI consists
of one hundred(100) shares of VWI Common Stock, of which 100 shares are issued
and outstanding. Such outstanding shares of VWI Common Stock are duly
authorized, validly issued, fully paid and non-assessable, and none of such
shares have been issued in violation of the preemptive rights of any natural
person, corporation, business trust, association, limited liability company,
partnership, joint venture, other entity, government, agency or political
subdivision (each, a “Person”). The offer, issuance and sale of such VWI Common
Stock was (a) exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, as amended (the “Securities Act”), (b) registered
or qualified (or were exempt from registration or qualification) under the
registration or qualification requirements of all applicable state securities
laws and (c) accomplished in conformity with all other applicable securities
laws. None of the shares of outstanding VWI Common Stock are subject to a right
of withdrawal or a right of rescission under any federal or state securities or
“Blue Sky” law. Except as otherwise set forth in this Agreement or any Schedule
hereto, the VWI has no outstanding options, rights or commitments to issue VWI
Common Stock or other Equity Securities (as defined below) of VWI, and there are
no outstanding securities convertible or exercisable into or exchangeable for
VWI Common Stock or other Equity Securities of the VWI. For purposes of this
Agreement, “Equity Security” shall mean any stock or similar security of an
issuer or any security (whether stock or Indebtedness for Borrowed Money (as
defined below)) convertible, with or without consideration, into any stock or
other equity security, or any security (whether stock or Indebtedness for
Borrowed Money) carrying any warrant or right to subscribe to or purchase any
stock or similar security, or any such warrant or right.
 
3

--------------------------------------------------------------------------------



 
Section 2.04 Indebtedness. Except for the $300,000 indebtedness to the Company
as set forth in this Agreement, VWI has no Indebtedness for Borrowed Money. For
purposes of this Agreement, “Indebtedness for Borrowed Money” shall mean (a) all
Indebtedness in respect of money borrowed including, without limitation,
Indebtedness that represents the unpaid amount of the purchase price of any
property and is incurred in lieu of borrowing money or using available funds to
pay such amounts and not constituting an account payable or expense accrual
incurred or assumed in the ordinary course of business of VWI, (b) all
Indebtedness (as defined below) evidenced by a promissory note, bond or similar
written obligation to pay money or (c) all such Indebtedness guaranteed by VWI
or for which VWI is otherwise contingently liable. Furthermore, for purposes of
this Agreement, “Indebtedness” shall mean any obligation of VWI which, under
generally accepted accounting principles in the United Stated (“GAAP”), is
required to be shown on the balance sheet of VWI as a liability. Any obligation
of VWI secured by a mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (a “Lien”), shall be deemed to be Indebtedness.


Section 2.05 VWI Stockholders. WAR is the beneficial and record owner of all of
the outstanding capital stock of VWI, and there are no outstanding warrants,
options or other rights to acquire the capital stock of VWI. To the knowledge of
VWI and WAR, there is no voting trust, agreement or arrangement among any of the
beneficial holders of VWI capital stock affecting the nomination or election of
directors or the exercise of the voting rights of VWI capital stock.


Section 2.06 Corporate Acts and Proceedings. The execution, delivery and
performance of this Agreement has been duly authorized by the Board of Directors
of VWI and has been approved by the requisite vote of the Stockholders, and all
of the corporate acts and proceedings required for the due and valid
authorization, execution, delivery and performance of this Agreement has been
validly and appropriately taken.


Section 2.07 Governmental Consents. All material consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of VWI
required in connection with the consummation of this Agreement shall have been
obtained prior to, and be effective as of, the Closing.


Section 2.08 Compliance with Laws and Instruments. The business, products and
operations of VWI have been and are being conducted in compliance in all
material respects with all applicable state laws, rules and regulations, except
for such violations thereof for which the penalties, in the aggregate, would not
have a material adverse effect on the Condition of VWI. The execution, delivery
and performance by the VWI under this Agreement and the consummation by VWI of
the transactions contemplated by this Agreement: (a) will not cause VWI to
violate or contravene (i) any provision of material law, (ii) any rule or
regulation of any agency or government, (iii) any order, judgment or decree of
any court, or (iv) any provision of the Articles of Incorporation or Bylaws of
VWI, (b) will not violate or be in conflict with, result in a breach of or
constitute (with or without notice or lapse of time, or both) a default under,
any indenture, loan or credit agreement, deed of trust, mortgage, security
agreement or other material contract, agreement or instrument to which VWI is a
party or by which VWI or any of its properties is bound or affected, except as
would not have a material adverse effect on the condition of VWI and (c) will
not result in the creation or imposition of any Lien upon any property or asset
of VWI. VWI is not in violation of, or (with or without notice or lapse of time,
or both) in default under, any term or provision of its Articles of
Incorporation or Bylaws or of any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or, except as would not materially and
adversely affect the condition of VWI, any other material agreement or
instrument to which VWI is a party or by which VWI or any of its properties is
bound or affected.
 
Section 2.09 Binding Obligations. When executed and delivered, this Agreement
will constitute the legal, valid and binding obligations of VWI and will be
enforceable against VWI in accordance with their respective terms, except as
such enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


Section 2.10 Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated or described herein will have, any right or valid
claim against VWI or, to the knowledge of VWI and WAR, any Stockholder for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.
 
4

--------------------------------------------------------------------------------



 
Section 2.11 Financial Statements. At the Closing, VWI will provide a balance
sheet (the “Balance Sheet”) as of the date of the Closing (the “VWI Balance
Sheet Date”). The Balance Sheet (a) is in accordance with the books and records
of the VWI and (b) present fairly in all material respects the financial
condition of VWI at the date therein specified. Other than initial start-up
costs,


Section 2.12 Absence of Undisclosed Liabilities. VWI will have no material
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due), arising out of any transaction entered
into at or prior to the Closing, except (a) as disclosed in the Balance Sheet,
(b) to the extent set forth on or reserved against in the Balance Sheet, (c)
current liabilities incurred and obligations under agreements entered into in
the usual and ordinary course of business since the VWI Balance Sheet Date, none
of which (individually or in the aggregate) has had or will have a material
adverse effect on the condition of VWI, (d) by the specific terms of any written
agreement, document or arrangement identified in this Agreement or the Schedules
hereto, and (e) obligations under this Agreement.


Section 2.13 Assets and Contracts.


(a) Schedule 2.13(a) contains a true and complete list of all real property
leased by VWI. All the real property listed in Schedule 2.13(a) is leased by VWI
under valid leases enforceable in accordance with their terms, and there is not,
under any such lease, any existing default or event of default or, to the
knowledge of VWI and WAR, event which with notice or lapse of time, or both,
would constitute a default by VWI and which would have a material adverse effect
upon VWI, and VWI has not received any notice or claim of any such default by
VWI. VWI does not own any real property.


(b) Except as expressly set forth in this Agreement, VWI is not a party to any
written or oral agreement not made in the ordinary course of business that is
material to VWI. VWI is not a party to any written or oral (i) agreement for the
purchase of fixed assets or for the purchase of materials, supplies or equipment
in excess of normal operating requirements, (ii) agreement for the employment of
any officer, individual employee or other Person on a full-time basis or any
agreement with any Person for consulting services, except for the Employment
Agreement of WAR (iii) indenture, loan or credit agreement, note agreement, deed
of trust, mortgage, security agreement, promissory note or other agreement or
instrument relating to or evidencing Indebtedness for Borrowed Money or
subjecting any asset or property of VWI to any Lien or evidencing any
Indebtedness, (iv) guaranty of any Indebtedness, (v) lease or agreement under
which VWI is lessee of or holds or operates any property, real or personal,
owned by any other Person, (vi) agreement granting any preemptive right, right
of first refusal or similar right to any Person, (vii) agreement or arrangement
with any Affiliate (as defined below) or any “associate” (as such term is
defined in Rule 405 under the Securities Act) of VWI or any present or former
officer, director or stockholder of VWI, (viii) agreement obligating VWI to pay
any royalty or similar charge for the use or exploitation of any tangible or
intangible property, (ix) covenant not to compete or other material restriction
on its ability to conduct a business or engage in any other activity, (x)
agreement to register securities under the Securities Act or (xi) collective
bargaining agreement. For purposes of this Agreement, an “Affiliate” shall mean
any Person that directly or indirectly controls, is controlled by, or is under
common control with, the indicated Person.


(c) VWI has made available to the Company. true and complete copies of all
agreements and other documents and a description of all applicable oral
agreements disclosed or referred to, if any.


Section 2.14 Personnel. VWI has complied in all material respects with all laws
relating to the employment of labor, and VWI has encountered no material labor
union difficulties. Other than pursuant to ordinary arrangements of compensation
to personnel, VWI is not under any obligation or liability to any officer,
director, consultant or staff member of VWI. Section 2.15 Tax Returns and
Audits.


(a) VWI has not filed any tax returns with any Federal or State Agency since the
date of VWI’s date of incorporation, and no such tax returns are due. There are
no taxes that are due to any taxing Federal or State Agency.


(b) For purposes of this Agreement, the following terms shall have the meanings
provided below:

(i) “Tax” or “Taxes” shall mean (A) any and all taxes, assessments, customs,
duties, levies, fees, tariffs, imposts, deficiencies and other governmental
charges of any kind whatsoever (including, but not limited to, taxes on or with
respect to net or gross income, franchise, profits, gross receipts, capital,
sales, use, ad valorem, value added, transfer, real property transfer, transfer
gains, transfer taxes, inventory, capital stock, license, payroll, employment,
social security, unemployment, severance, occupation, real or personal property,
estimated taxes, rent, excise, occupancy, recordation, bulk transfer,
intangibles, alternative minimum, doing business, withholding and stamp),
together with any interest thereon, penalties, fines, damages costs, fees,
additions to tax or additional amounts with respect thereto, imposed by the
United States (federal, state or local) or other applicable jurisdiction; (B)
any liability for the payment of any amounts described in clause (A) as a result
of being a member of an affiliated, consolidated, combined, unitary or similar
group or as a result of transferor or successor liability, including, without
limitation, by reason of Code section 1.1502-6; and (C) any liability for the
payments of any amounts as a result of being a party to any Tax Sharing
Agreement or as a result of any express or implied obligation to indemnify any
other Person with respect to the payment of any amounts of the type described in
clause (A) or (B).


(ii) “Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including partnership returns filed on Form 1065) required to be supplied to a
Tax authority relating to Taxes.
 
5

--------------------------------------------------------------------------------


Section 2.16 Patents and Other Intangible Assets.


(a) To the knowledge of VWI and WAR, VWI (i) owns or has the right to use, free
and clear of all Liens, claims and restrictions, all patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect to the
foregoing (collectively, “Intellectual Property”) used in or necessary for the
conduct of its business as now conducted without infringing upon or otherwise
acting adversely to the right or claimed right of any Person under or with
respect to any of the foregoing and (ii) is not obligated or under any liability
to make any payments by way of royalties, fees or otherwise to any owner or
licensor of, or other claimant to, any patent, trademark, service mark, trade
name, copyright or other intangible asset, with respect to the use thereof or in
connection with the conduct of its business or otherwise.


(b) To the knowledge of VWI and WAR, VWI owns and has the unrestricted right to
use all trade secrets, if any, including know-how, negative know-how, formulas,
patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors (collectively, “Trade Secrets”) required for or incident
to the development, operation and sale of all products and services sold by VWI,
free and clear of any right, Lien or claim of others; provided however, that the
possibility exists that other Persons, completely independently of VWI or its
employees or agents, could have developed Intellectual Property or Trade Secrets
similar or identical to that of VWI. VWI and WAR is not aware of any such
development of substantially identical trade secrets or technical information by
others.


Section 2.17 Employee Benefit Plans; ERISA.


(a) There are no “employee benefit plans” (within the meaning of Section 3(3) of
ERISA) nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies or programs of every type other than programs merely
involving the regular payment of wages, commissions, or bonuses established,
maintained or contributed to by VWI, whether written or unwritten and whether or
not funded.


Section 2.19 Condition of Properties. All facilities, machinery, equipment,
fixtures and other properties owned, leased or used by VWI are in reasonably
good operating condition and repair, subject to ordinary wear and tear, and are
adequate and sufficient for VWI’s business.


Section 2.20 Insurance Coverage. There is in full force and effect one or more
policies of insurance, insuring VWI and its properties, products and business
against such losses and risks, and in such amounts, as are customary for
corporations engaged in the same or similar business and similarly situated. VWI
has not been refused any insurance coverage sought or applied for, and VWI has
no reason to believe that it will be unable to renew its existing insurance
coverage as and when the same shall expire upon terms at least as favorable to
those currently in effect, other than possible increases in premiums that do not
result from any act or omission of VWI. No suit, proceeding or action or, to the
knowledge of VWI, threat of suit, proceeding or action has been asserted or made
against VWI within the last five years due to alleged bodily injury, disease,
medical condition, death or property damage arising out of the function or
malfunction of a product, procedure or service designed, manufactured, sold or
distributed by VWI.


Section 2.21 Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the
knowledge of VWI and WAR, threatened against or affecting VWI or its properties,
assets or business, and, to the knowledge of VWI and WAR, there is no incident,
transaction, occurrence or circumstance that might reasonably be expected to
result in or form the basis for any such action, suit, arbitration or other
proceeding. VWI is not in default with respect to any order, writ, judgment,
injunction, decree, determination or award of any court or any governmental
agency or instrumentality or arbitration authority.


Section 2.22 Licenses. VWI possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for VWI to engage in the business currently conducted by it,
all of which are in full force and effect, except where the failure to obtain
such license has not had and would not reasonably excepted to have a material
adverse effect on the Condition of VWI.


Section 2.24 Questionable Payments. Neither VWI nor any director, officer or, to
the knowledge of VWI, any agent, employee or other Person associated with or
acting on behalf of VWI, has used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payments to government
officials or employees from corporate funds; established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; made any false
or fictitious entries on the books of record of any such corporations; or made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.


Section 2.25 Duty to Make Inquiry. To the extent that any of the representations
or warranties in this Article II are qualified by “knowledge” or “belief,” VWI
represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.
 


6

--------------------------------------------------------------------------------


Section 2.26 Disclosure. No representation or warranty by VWI and WAR herein and
no information disclosed in the schedules or exhibits hereto by VWI contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to VWI as follows:


Section 3.01 Organization and Standing. The Company is a corporation duly
organized and existing in good standing under the laws of the State of Nevada.
The Company has heretofore delivered to VWI & WAR complete and correct copies of
its Articles of Incorporation and Bylaws as now in effect. The Company has full
corporate power and authority to carry on its respective businesses as it is now
being conducted and as now proposed to be conducted and to own or lease its
properties and assets. Except for the Company’s interests in Cobblestone Group
LLC and Parable Partners, LLC, the Company has no subsidiaries in any firm,
corporation, limited liability company, partnership, association or business.


Section 3.02 Qualification. The Company is duly qualified to conduct business as
a foreign corporation and is in good standing in each jurisdiction wherein the
nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition, properties, assets,
liabilities, business operations or results of operations of the Company (the
“Condition of the Company”).


Section 3.02 Corporate Authority. The Company has full corporate power and
authority to enter into this Agreement and the other agreements to be made
pursuant to this Agreement, and to carry out the transactions contemplated
hereby and thereby. All corporate acts and proceedings required for the
authorization, execution, delivery and performance of this Agreement and such
other agreements and documents by the Company has been duly and validly taken or
will have been so taken prior to the Closing. This Agreement constitutes a
legal, valid and binding obligation of the Company is enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general principles of equity.


Section 3.03 Broker’s and Finder’s Fees. No Person is entitled by reason of any
act or omission of the Company to any broker’s or finder’s fees, commission or
other similar compensation with respect to the execution and delivery of this
Agreement, or with respect to the consummation of the transactions contemplated
thereby, except as set forth in the Disclosures.


Section 3.04 Capitalization.


(a) The authorized capital stock of the Company consists of (i) 200shares of
common stock, of which 105 shares are issued and outstanding The Company has
_3.33_ options, rights or commitments to issue shares of common stock, and there
are no outstanding securities convertible or exercisable into or exchangeable
for shares of the Company’s common stock or any other Equity Security of the
Company. There is no voting trust, agreement or arrangement among any of the
beneficial holders of the Company’s common stock affecting the nomination or
election of directors or the exercise of the voting rights of the Company’s
common stock. Each share of the Company’s common stock was duly authorized,
validly issued, fully paid and non-assessable, and none of such shares have been
issued in violation of the preemptive rights of any Person. The offer, issuance
and sale of such shares of the Company’s common stock were (a) exempt from the
registration and prospectus delivery requirements of the Securities Act, (b)
registered or qualified (or were exempt from registration or qualification)
under the registration or qualification requirements of all applicable state
securities laws and (c) accomplished in conformity with all other applicable
securities laws. None of such shares of the Company are subject to a right of
withdrawal or a right of rescission under any federal or state securities or
“Blue Sky” law. Except as otherwise set forth in this Agreement or any Schedule
hereto, the Company has no outstanding options, rights or commitments to issue
the Company’s common stock or other Equity Securities of the the Company, and
there are no outstanding securities convertible or exercisable into or
exchangeable for the Company’s common stock or other Equity Securities of the
Company.
 
7

--------------------------------------------------------------------------------



 
Section 3.05 Validity of Shares. The shares of the Company to be issued at the
Closing pursuant to Section 1.02(a) hereof, when issued and delivered in
accordance with the terms of this Agreement, shall be duly and validly issued,
fully paid and non-assessable. Based in part on the representations and
warranties of WAR, and assuming the accuracy thereof, the issuance of the
Company’s common stock will be exempt from the registration and prospectus
delivery requirements of the Securities Act and from the qualification or
registration requirements of any applicable state “Blue Sky” or securities laws.


Section 3.06 Governmental Consents. All material consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of the
Company required in connection with this Agreement shall have been obtained
prior to, and be effective as of, the Closing.


Section 3.07 Compliance with Laws and Other Instruments. The execution, delivery
and performance by the Company and the other agreements to be made by the
Company pursuant to or in connection with this Agreement and the consummation by
the Company of the transactions contemplated by this Agreement, will not cause
the Company to violate or contravene (a) any provision of law, (b) any rule or
regulation of any agency or government, (c) any order, judgment or decree of any
court, (d) any provision of its charter or By-laws as amended and in effect on
and as of the Closing Date and (e) will not violate or be in conflict with,
result in a breach of or constitute (with or without notice or lapse of time, or
both) a default under, any indenture, loan or credit agreement, deed of trust,
mortgage, security agreement or other material contract, agreement or instrument
to which the Company is a party or by which the Company or any of its respective
properties is bound or affected, except as would not have a material adverse
effect on the Condition of the Company. The Company is not in violation of, or
(with or without notice or lapse of time, or both) in default under, any term or
provision of its Articles of Incorporation or Bylaws or of any indenture, loan
or credit agreement, deed of trust, mortgage, security agreement or, except as
would not materially and adversely affect the Condition of the Company, any
other material agreement or instrument to which the Company is a party or by
which the Company or any of its properties is bound or affected.


Section 3.8 Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its properties, assets or businesses and, to the knowledge of the Company, there
is no incident, transaction, occurrence or circumstance that might reasonably be
expected to result in or form the basis for any such action, suit, arbitration
or other proceeding. The Company is not in default with respect to any order,
writ, judgment, injunction, decree, determination or award of any court or any
governmental agency or instrumentality or arbitration authority.


Section 3.09 Licenses. The Company possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for the Company to engage in the business currently conducted
by it, all of which are in full force and effect.


Section 3.10 Assets and Contracts.


(a) The Company has good title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its business. All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens. The Company has complied in all
material respects with the terms of all leases to which it is a party and under
which it is in occupancy, and all such leases are in full force and effect. The
Company enjoys peaceful and undisturbed possession under all such leases.
 
8

--------------------------------------------------------------------------------


(b) The Company is not a party to any written or oral agreement not made in the
ordinary course of business that is material to the Company except for its
contractual arrangements with CLEV. The Company is not a party to or otherwise
barred by any written or oral (i) agreement with any labor union, (ii) agreement
for the purchase of fixed assets or for the purchase of materials, supplies or
equipment in excess of normal operating requirements, (iii) agreement for the
employment of any officer, individual employee or other Person on a full-time
basis or any agreement with any Person for consulting services, (iv) bonus,
pension, profit sharing, retirement, stock purchase, stock option, deferred
compensation, medical, hospitalization or life insurance or similar plan,
contract or understanding with respect to any or all of the employees of the
Company or any other Person, (v) indenture, loan or credit agreement, note
agreement, deed of trust, mortgage, security agreement, promissory note or other
agreement or instrument relating to or evidencing Indebtedness for Borrowed
Money or subjecting any asset or property of the Company to any Lien or
evidencing any Indebtedness, (vi) guaranty of any Indebtedness, (vii) lease or
agreement under which the Company is lessee of or holds or operates any
property, real or personal, owned by any other Person, (viii) lease or agreement
under which the Company is lessor or permits any Person to hold or operate any
property, real or personal, owned or controlled by the Company, (ix) agreement
granting any preemptive right, right of first refusal or similar right to any
Person, (x) agreement or arrangement with any Affiliate or any “associate” (as
such term is defined in Rule 405 under the Securities Act) of the Company or any
present or former officer, director or stockholder of the Company, (xi)
agreement obligating The Company to pay any royalty or similar charge for the
use or exploitation of any tangible or intangible property, (xii) covenant not
to compete or other restriction on its ability to conduct a business or engage
in any other activity, (xiii) distributor, dealer, manufacturer’s
representative, sales agency, franchise or advertising contract or commitment,
(xiv) agreement to register securities under the Securities Act, (xv) collective
bargaining agreement or (xvi) agreement or other commitment or arrangement with
any Person continuing for a period of more than three months from the Closing
Date that involves an expenditure or receipt by the Company in excess of $1,000.
The Company maintains no insurance policies or insurance coverage of any kind
with respect to the Company, its business, premises, properties, assets,
employees and agents. No consent of any bank or other depository is required to
maintain any bank account, other deposit relationship or safety deposit box of
the Company in effect following the consummation of the Merger and the
transactions contemplated hereby.


Section 3.11 Employees. Other than pursuant to ordinary arrangements of
employment compensation the Company is not under any obligation or liability to
any officer, director, employee or Affiliate of the Company.


Section 3.12 Duty to Make Inquiry. To the extent that any of the representations
or warranties in this Article III are qualified by “knowledge” or “belief,” the
Company represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.


ARTICLE IV


CONDUCT OF BUSINESSES PENDING THE CLOSING


Section 4.01 Conduct of Business by the Company Pending the Merger. Prior to the
Closing Date, unless the Company shall otherwise agree in writing or as
otherwise contemplated by this Agreement:


(a) the business of VWI shall be conducted only in the ordinary course;


(b) VWI shall not (i) directly or indirectly redeem, purchase or otherwise
acquire or agree to redeem, purchase or otherwise acquire any shares of its
capital stock; (ii) amend its Articles of Incorporation or Bylaws except to
effectuate the transactions contemplated by this Agreement or (iii) split,
combine or reclassify the outstanding VWI capital stock or declare, set aside or
pay any dividend payable in cash, stock or property or make any distribution
with respect to any such stock;
 


9

--------------------------------------------------------------------------------


(c) VWI shall not (i) issue or agree to issue any additional VWI Common Stock,
or options, warrants or rights of any kind to acquire any VWI capital stock;
(ii) acquire or dispose of any fixed assets or acquire or dispose of any other
substantial assets other than in the ordinary course of business; (iii) enter
into any contract, agreement, commitment or arrangement with respect to any of
the foregoing or (iv) except as contemplated by this Agreement, enter into any
contract, agreement, commitment or arrangement to dissolve, merge, consolidate
or enter into any other material business combination;


(d) VWI shall use its commercially reasonable efforts to preserve intact the
business organization of VWI, to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with it; and


(e) VWI will not, nor will it authorize any director or authorize or permit any
officer or employee or any attorney, accountant or other representative retained
by it to make, solicit, encourage any inquiries with respect to, or engage in
any negotiations concerning, any Acquisition Proposal (as defined below for
purposes of this paragraph). VWI will promptly advise the Company orally and in
writing of any such inquiries or proposals (or requests for information) and the
substance thereof. As used in this paragraph, “Acquisition Proposal” shall mean
any proposal for a merger or other business combination involving VWI or for the
acquisition of a substantial equity interest in it or any material assets of it
other than as contemplated by this Agreement. VWI will immediately cease and
cause to be terminated any existing activities, discussions or negotiations with
any Person conducted heretofore with respect to any of the foregoing.


ARTICLE V


ADDITIONAL AGREEMENTS


Section 5.01 Access and Information. The Company, on the one hand, and the
Company, on the other hand, shall each afford to the other and to the other’s
accountants, counsel and other representatives full access during normal
business hours throughout the period prior to the Closing Date to all of its
properties, books, contracts, commitments and records (including but not limited
to Tax Returns) and during such period, each shall furnish promptly to the other
all information concerning its business, properties and personnel as such other
party may reasonably request, provided that no investigation pursuant to this
Section 5.01 shall affect any representations or warranties made herein. Each
party shall hold, and shall cause its employees and agents to hold, in
confidence all such information other than such information that (a) is already
in such party’s possession or (b) becomes generally available to the public
other than as a result of a disclosure by such party or its directors, officers,
managers, employees, agents or advisors or (c) becomes available to such party
on a non-confidential basis from a source other than a party hereto or its
advisors, provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to a party hereto
or another party until such time as such information is otherwise publicly
available; provided, however, that (i) any such information may be disclosed to
such party’s directors, officers, employees and representatives of such party’s
advisors who need to know such information for the purpose of evaluating the
transactions contemplated hereby (it being understood that such directors,
officers, employees and representatives shall be informed by such party of the
confidential nature of such information), (ii) any disclosure of such
information may be made as to which the party hereto furnishing such information
has consented in writing and (iii) any such information may be disclosed
pursuant to a judicial, administrative or governmental order or request;
provided, further, that the requested party will promptly so notify the other
party so that the other party may seek a protective order or appropriate remedy
and/or waive compliance with this Agreement and if such protective order or
other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information that is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished. If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.
 
10

--------------------------------------------------------------------------------


Section 5.02 Additional Agreements. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using its commercially reasonable efforts to satisfy
the conditions precedent to the obligations of such party, to obtain all
necessary waivers, and to lift any injunction or other legal bar to the Merger
(and, in such case, to proceed with the Merger as expeditiously as possible). In
order to obtain any necessary governmental or regulatory action or non-action,
waiver, consent, extension or approval, each of VWI and the Company agrees to
take all reasonable actions and to enter into all reasonable agreements as may
be necessary to obtain timely governmental or regulatory approvals and to take
such further action in connection therewith as may be necessary. In case at any
time after the Closing Date any further action is necessary or desirable to
carry out the purposes of this Agreement, the proper officers and/or directors
of VWI and the Company shall take all such necessary action.


Section 5.03 Publicity. No party shall issue any press release or public
announcement pertaining to this Agreement that has not been agreed upon in
advance by VWI and the Company, except as the Company reasonably determines to
be necessary in order to comply with the rules of the Securities & Exchange
Commission (the “Commission”)or of the principal trading exchange or market for
the Company Common Stock, if applicable


Section 5.04 Appointment of Directors as Advisors. Immediately at the Closing
Date the Company shall appoint 2 additional directors to be appointed to the
Board of Advisors of VWI.


Section 5.05 Additional Company Information. At the Closing, the Company shall
deliver to VWI, written information regarding the Company, its business,
properties, liquidity and capital resources, officers, directors, members,
material pending litigation and any and all such other matters as VWI shall
request (collectively, the “Additional Company Information”) and that the
Company may be required to file with the Commission under applicable United
States federal securities laws.


ARTICLE VI


CONDITIONS TO PARTIES’ OBLIGATIONS


Section 6.01 Conditions to the Company’s Obligations. The obligations of the
Company under this Agreement are subject to the fulfillment, at or prior to the
Closing, of the following conditions, any of which may be waived in whole or in
part by the Company:


(a) The representations and warranties of VWI under this Agreement (when read
without regard to any qualification as to materiality or material adverse
effect) shall be deemed to have been made again on the Closing Date and shall
then be true and correct in all material respects.


(b) VWI shall have performed and complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by it on or before the Closing Date.


(c) There shall have been no material adverse change in the Condition of VWI.


(d) No action or proceeding before any court, governmental body or agency shall
have been threatened, asserted or instituted to restrain or prohibit, or to
obtain damages in respect of, this Agreement or the carrying out of the
transactions contemplated by the this Agreement.


(e) The Company. shall have received the following:
 


11

--------------------------------------------------------------------------------


(i) copies of resolutions of the Board of Directors and the Stockholders,
certified by the Secretary of VWI, authorizing and approving the execution,
delivery and performance of the this Agreement and all other documents and
instruments to be delivered pursuant thereto;


(ii) a certificate of incumbency executed by the Secretary of VWI certifying the
names, titles and signatures of the officers authorized to execute any documents
referred to in this Agreement and further certifying that the Articles of
Incorporation and By-Laws of VWI delivered to the Company. at the time of the
execution of this Agreement have been validly adopted and have not been amended
or modified;


(iii) evidence as of a recent date of the good standing and corporate existence
of the Company issued by the Secretary of State of the State of Nevada and
evidence that VWI is qualified to transact business as a foreign corporation and
is in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by it or the
nature of its activities makes such qualification necessary;


(iv) a certificate, dated the Closing Date, executed by the Chief Executive
Officer or other acceptable officer of VWI certifying that he has no knowledge
of any plan to issue any securities of VWI, and VWI has not entered into any
agreement, written or oral, to issue any securities of VWI except as described
in this Agreement; and


(v) such additional supporting documentation and other information with respect
to the transactions contemplated hereby as the Company may reasonably request.


(f) All corporate and other proceedings and actions taken in connection with the
transactions contemplated hereby and all certificates, agreements, instruments
and documents mentioned herein or incident to any such transactions shall be
reasonably satisfactory in form and substance to the Company. VWI shall furnish
to the Company. such supporting documentation and evidence of the satisfaction
of any or all of the conditions precedent specified in this Section 6.01 as the
Company or its counsel may reasonably request.


Section 6.02 Conditions to the Company’s Obligations. The obligations of the
Company under this Agreement are subject to the fulfillment, at or prior to the
Closing, of the following conditions, any of which may be waived in whole or in
part by VWI:


(a) The representations and warranties of the Company under this Agreement (when
read without regard to any qualification as to materiality or material adverse
effect) shall be deemed to have been made again on the Closing Date and shall
then be true and correct in all material respects.


(b) The Company shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by them on or before the Closing Date.


(c) There shall have been no material adverse change in the Condition of the
Company.


(d) VWI shall have received the following:


(i) copies of resolutions of the Company’s board of directors, certified by the
Secretary of the Company, authorizing and approving, to the extent applicable,
the execution, delivery and performance of this Agreement and all other
documents and instruments to be delivered by them pursuant thereto;


(ii) a certificate of incumbency executed by the Secretary of the Company,
certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in this Agreement.
 


12

--------------------------------------------------------------------------------


(iii) evidence as of a recent date and within five (5) days of the Closing Date
of the good standing and corporate existence of the Company issued by the
Secretary of State of the State of Nevada, and evidence that the Company is
qualified to transact business as foreign corporations and are in good standing
in each state of the United States and in each other jurisdiction where the
character of the property owned or leased by them or the nature of their
activities makes such qualification necessary; and


(iv) such additional supporting documentation and other information with respect
to the transactions contemplated hereby as VWI may reasonably request.


(e) All corporate and other proceedings and actions taken in connection with the
transactions contemplated hereby and all certificates, agreements, instruments
and documents mentioned herein or incident to any such transactions shall be
satisfactory in form and substance to VWI. The Company shall furnish to VWI such
supporting documentation and evidence of satisfaction of any or all of the
conditions specified in this Section 6.02 as the Company may reasonably request.


(f) No action or proceeding before any court, governmental body or agency shall
have been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, this Agreement or the carrying out of
the transactions contemplated by this Agreement.


ARTICLE VII


RELATED MATTERS


Section 7.01 Survival. All representations, warranties, covenants and agreements
of the Company and VWI contained in this Agreement or in any certificate
delivered pursuant to this Agreement shall survive the Closing and continue in
full force and effect for a period of one year.


Section 7.2 Indemnification. The Parties acknowledge and agree:


(a) VWI and WAR severally and jointly indemnify and hold the Company, its
successors and assigns harmless from and against all losses, costs, damages,
claims, lawsuits and liabilities arising in connection with any third-party
claims concerning VWI arising prior to the Closing Date (each, a “VWI Claim”),
if the basis of such VWI Claim stems from an act or omission of VWI or WAR prior
to the Closing Date. VWI and WAR shall be severally and jointly responsible for
all reasonable attorneys’ fees, costs and expenses incurred by the Company in
defense of any such Claim. The indemnification obligations set forth herein,
shall include by way of example and not limitation, the duty to indemnify and
hold the Company harmless from and against any claims, demands, actions, suits,
arbitrations, assessments, adjustments, or other proceedings regarding or
resulting from any state or federal government tax filing, including amendments
to any such filing, on behalf of VWI and WAR, related to the total revenue
generated by VWI and reported to the any State’s Department of Revenue and/or
the Internal Revenue Service. The Parties agree that VWI’s obligation to defend,
indemnify, and hold harmless the Company as described in this Agreement shall
equally apply to the Company and to the Company’s , current, and future
officers, directors, shareholders, subsidiaries, affiliates, members, managers,
principals, partners, agents, successors, and assigns.


(b) The Company shall indemnify and hold VWI and WAR, and their successors and
assigns harmless from and against all losses, costs, damages, claims, lawsuits
and liabilities arising in connection with any third-party claims concerning the
Company arising prior to, or after the Closing Date (each, a “Company Claim”),
if the basis of such Company Claim stems from an act or omission of the Company
prior to the Closing Date. The Company shall be solely responsible for all
reasonable attorneys’ fees, costs and expenses incurred by VWI and WAR in
defense of any such Claim. The indemnification obligations set forth herein,
shall include by way of example and not limitation, the duty to indemnify and
hold VWI and WAR harmless from and against any claims, demands, actions, suits,
arbitrations, assessments, adjustments, or other proceedings regarding or
resulting from any state or federal government tax filing, including amendments
to any such filing, on behalf of the Company. The Parties agree that the
Company’s obligation to defend, indemnify, and hold harmless VWI and WAR as
described in this Agreement shall equally apply to VWI and WAR and to VWI’s,
current, and future officers, directors, shareholders, subsidiaries, affiliates,
members, managers, principals, partners, agents, successors, and assigns.
 
13

--------------------------------------------------------------------------------



 
ARTICLE VIII


TERMINATION PRIOR TO CLOSING


Section 8.01 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:


(a) by the mutual written consent of the Company, and VWI.


(b) by VWI, if the Company. (i) fails to perform in any material respect any of
its agreements contained herein required to be performed by it on or prior to
the Closing Date, or (ii) materially breaches any of its representations,
warranties or covenants contained herein, which failure or breach is not cured
by the date VWI has satisfied all of its conditions to Closing.


(c) by the Company, if VWI (i) fails to perform in any material respect any of
its agreements contained herein required to be performed by it on or prior to
the Closing Date or (ii) materially breaches any of its representations,
warranties or covenants contained herein, which failure or breach is not cured
by the date VWI has satisfied all of its conditions to Closing;


(d) by either the Company or VWI, if there shall be any order, writ, injunction
or decree of any court or governmental or regulatory agency binding on the
Company or VWI that prohibits or restrains any of them from consummating the
transactions contemplated hereby, provided that the parties hereto shall have
used their best efforts to have any such order, writ, injunction or decree
lifted and the same shall not have been lifted within ninety (90) days after
entry by any such court or governmental or regulatory agency; or


(e) by either the Company or VWI, if the Closing has not occurred on or prior to
November 30, 2018, for any reason other than delay or non-performance of the
party seeking such termination.


Section 8.02 Termination of Obligations. Termination of this Agreement pursuant
to this Article VIII shall terminate all obligations of the parties hereunder,
except for the obligations under Sections 5.01, 9.03 and 9.11; provided, however
, that termination will not relieve the defaulting or breaching party or parties
from any liability to the other parties hereto.


ARTICLE IX


MISCELLANEOUS


Section 9.01 Notices. Any notice, request or other communication hereunder shall
be given in writing and shall be served either personally, by overnight delivery
or delivered by mail, certified return receipt and addressed to the following
addresses:


(a) If to the Company


Jericho Associates, Inc,
Attention : Ronald Tassinari, CEO


14

--------------------------------------------------------------------------------


With a copy to:


Stanley Moskowitz, Esq
Bingham & Associates Law Group, APC
1106 Second St.. Suite 195
Encinitas, CA 92024
Ph: 858-523-0100
Email: smoskowitz@san.rr.com


(b) VegasWinners, LLC:
Attention: Wayne Allyn Root, CEO


With a copy to:


Lee Sacks Esq.
Law Offices of Lee Sacks, APC
324 South Beverly Drive, Suite 496
Beverly Hills, California 90212
Tel: (310) 451-3113
Email: SacksAPCLaw@aol.com


Notices shall be deemed received when actually received and confirmed pursuant
to an overnight delivery service, email, or by United States Postal Service,


Section 9.02 Entire Agreement. This Agreement, including the Schedules and
Exhibits attached hereto and other documents referred to herein, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior agreements and undertakings between
the parties with respect to such subject matter.


Section 9.03 Expenses. Each party shall bear and pay all of the legal,
accounting and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.


Section 9.04 Time. Time is of the essence in the performance of the parties’
respective obligations herein contained.


Section 9.05 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.06 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and heirs; provided, however, that neither party shall directly or
indirectly transfer or assign any of its rights hereunder in whole or in part
without the written consent of the others, which may be withheld in its sole
discretion, and any such transfer or assignment without said consent shall be
void.


Section 9.07 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and benefit of the parties hereto, their successors,
assigns and heirs, and no other Person shall have any right or action under this
Agreement.


Section 9.08 Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.
 
15

--------------------------------------------------------------------------------


Section 9.09 Recitals, Schedules and Exhibits. The Recitals, Schedules and
Exhibits to this Agreement are incorporated herein and, by this reference, made
a part hereof as if fully set forth herein.


Section 9.10 Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.


Section 9.11 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada without
regard to principles of conflicts of laws. Each of the parties hereto hereby (i)
irrevocably consents and submits to the sole exclusive jurisdiction of the
Courts of the State of Nevada or the United States District Court for the
District of Nevada located in Clark County, Nevada (and of the appropriate
appellate courts therefrom) in connection with any suit, action or other
proceeding arising out of or relating to this Note, (ii) irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum, and (iii) agrees that
service of any summons, complaint, notice or other process relating to such
suit, action or other proceeding may be effected in the manner provided by
Section 9.1


Section 9.12 Neutral Interpretation. The Parties acknowledge and agree that they
have both participated in the negotiation of this Agreement and its terms, and
have had the opportunity to have this Agreement reviewed by an attorney of their
choosing. The Parties agree that no rules of construction or interpretation
shall be applied to this Agreement which would favor one Party over the other,
and that the Agreement shall be interpreted neutrally.






(Signatures on Next Page)


16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.




JERICHO ASSOCIATES, INC.
         
By: s/ Ronald Tassinari
 
Name: Ronald Tassinari
 
Title: Acting CEO
             
VEGASWINNERS, INC.
         
By: s/Wayne Allyn Root
 
Name: Wayne Allyn Root
 
Title: CEO & President
         
WAYNE ALLYN ROOT
         
s/Wayne Allyn Root
 
Wayne Allyn Root
 




17